Citation Nr: 1105387	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-24 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine, from the initial 
grant of service connection.  

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic radiculopathy of the right lower extremity associated 
with degenerative disc disease of the lumbar spine (formerly 
evaluated as right hamstring pull).  

3.  Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis of the left foot.  


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from May 1978 to May 1983 and from 
October 2003 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a August 2008 decision by the RO which granted 
service connection for the low back disability and assigned a 10 
percent evaluation, and an October 2009 decision which denied 
compensable evaluations for plantar fasciitis of the left foot 
and right hamstring pull.  By rating action in March 2010, the RO 
assigned an increased rating to 10 percent for the left foot 
disability, and a 10 percent evaluation for the right leg 
disability.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  Since service connection was established, the Veteran's low 
back disability has been manifested by pain with forward flexion 
in excess of 60 degrees and combined range of motion greater than 
120 degrees; functional loss of use due to pain or during flare-
ups to a degree commensurate with the criteria for a higher 
evaluation is not demonstrated, nor is muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour.  

3.  The Veteran's radiculopathy of the right lower extremity has 
been manifested by symptoms most compatible with mild incomplete 
paralysis of the sciatic nerve, and no greater.  

4.  The Veteran's plantar fasciitis of the left foot is 
essentially asymptomatic except for some pain and fatigue at the 
end of the day.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 
4, Diagnostic Code 5243 (2010).  

2.  The criteria for an evaluation in excess of 10 percent for 
radiculopathy of the right lower extremity associated with 
degenerative disc disease of the lumbar spine are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 
(2010).  

3.  The criteria for an evaluation in excess of 10 percent for 
plantar fasciitis of the left foot are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, 4.73, Diagnostic Codes 5276 
and 5310 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was accomplished by way of 
letters from the RO to the Veteran dated in July 2007 and June 
2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran was 
examined by VA on multiple occasions during the pendency of the 
appeal and was scheduled for a RO hearing in June 2010, but 
cancelled his hearing and indicated that he did not wish to be 
rescheduled.  The Veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order to 
fairly decide the issues on appeal, and has not argued that any 
error or deficiency in the accomplishment of the duty to notify 
and duty to assist has prejudiced him in the adjudication of his 
appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  

The Veteran's service treatment records and all VA and available 
private medical records have been obtained and associated with 
the claims file.  To the extent that the notice in this case is 
deemed to be deficient, based on his contentions and the 
communications provided to him by VA, it is reasonable to expect 
that he understands what is needed to prevail.  Under the 
circumstances of this case, the Board finds that the Veteran is 
not prejudiced by moving forward with a decision on his claims 
for an increased ratings, and that VA has complied with the 
procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 
C.F.R. § 3.103(b), and the holdings in Dingess/Hartman, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2010).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Lumbar Spine

Initially, it should be noted that the Board has reviewed all the 
evidence of record, including but not limited to the Veteran's 
contentions, the VA and private treatment records from 2005 to 
2010, and the findings from the several VA examinations conducted 
during the pendency of this appeal.  Although the Board has an 
obligation to provide adequate reasons and bases supporting its 
decision, it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the Veteran will be summarized where appropriate.  

The Veteran contends that he has chronic low back pain radiating 
into his right leg and believes that the 10 percent evaluation 
currently assigned does not adequately reflect the severity of 
his disability.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or disability, 
his belief as to its current severity under pertinent rating 
criteria or the nature of the service-connected pathology is not 
probative evidence.  Only someone qualified by knowledge, 
training, expertise, skill, or education, which the Veteran is 
not shown by the record to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Veteran's service-connected lumbar spine disability is rated 
10 percent disabling under Diagnostic Code (DC) 5243.  The 
regulations provide for evaluation of the spine under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under § 4.25.  
38 C.F.R. § 4.71a, The Spine, Note (6) (2009).  

Under the General Rating Formula, a 20 percent rating is 
warranted, in pertinent part, when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or there is 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is assigned 
when forward flexion of the thoracolumbar spine limited to 30 
degrees or less; or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted with 
unfavorable ankylosis of the entire thoracolumbar spine.  A 100 
percent rating is warranted if there is unfavorable ankylosis of 
the entire spine.  These ratings are warranted if the above-
mentioned manifestations are present, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).  

The rating criteria under the General Formula for Diseases and 
Injuries of the Spine also provide, in pertinent part, the 
following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees; extension is zero to 30 degrees; left and right lateral 
flexion are zero to 30 degrees; and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
combined normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of the 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.  

Under the Formula Based on Incapacitating Episodes, a 10 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent evaluation is assigned 
with incapacitating episodes of having a total duration of at 
least two weeks but less than four weeks during the past 12 
months; a 40 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 percent 
evaluation is assigned with incapacitating episodes of having a 
total duration of at least six weeks during the past 12 months.  
Id.  

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  

In the instant case, the Veteran was examined by VA for his low 
back disability on four occasions during the pendency of this 
appeal (November 2007, July 2008, and February and March 2010), 
and was seen by VA and by private doctors on an outpatient basis 
on a several occasions.  The Veteran's complaints and the 
clinical and diagnostic findings were not significantly different 
on any the examinations or outpatient notes.  The Veteran 
reported chronic low back pain with prolonged standing, walking 
or sitting and intermittent paresthesias over the anterior thighs 
with occasional flare-ups of pain, but no additional weakness or 
limitation of motion.  

Forward flexion of the lumbosacral spine was to 90 degrees on all 
of the examinations with pain noted at the extreme end of 
movement, except on the February 2010 examination, when pain 
reportedly began at 80 degrees.  The most significant limitation 
of motion in all other directions was on VA examination in 
February 2010.  At that time, extension was to 5 degrees, lateral 
flexion to 20 degrees bilaterally, and rotation to 30 degrees, 
bilaterally with pain at the extreme ends of motion.  Other than 
intermittent paresthesias in both thighs, there was no evidence 
of any true radiculopathy or other neurological deficits and 
straight leg raising was negative on all examinations.  There was 
no evidence of muscle spasm, atrophy, or guarding, and the 
Veteran's gait, reflexes, and balance were normal.  Motor 
strength was 5/5, and sensation and coordination were intact in 
the lower extremities.  Further, the examiners indicated that 
there was no additional limitation of motion, instability, 
weakness, fatigability, or incoordination due to pain or on 
repetitive movement on any of the examinations.  The Veteran does 
not use a cane or other assistive ambulatory devices and has 
repeatedly denied any incapacitating episodes.  

The evidentiary record also includes numerous VA and private 
clinical records showing treatment for various maladies, 
including low back pain from 2005 to 2010.  The clinical and 
diagnostic findings on those reports were not materially 
different from the VA examinations.  A VA MRI in May 2007 
revealed a diffuse disc bulge with foraminal narrowing at L5-S1, 
and generalized facet arthritis throughout the spine.  

In this case, the objective medical evidence of record showed 
that the Veteran has good range of motion of the lumbar spine, no 
muscle spasm, atrophy, or significant neurological symptoms.  
Limitation of forward flexion of the thoracolumbar spine was to 
no less than 90 degrees with the most severe combined range of 
motion to no less than 195 degrees (February 2010 VA 
examination).  Applying the clinical findings to the General 
Rating Formula discussed above, the Veteran's lumbar spine 
disability equates to no more than a 10 percent evaluation.  

The evidence does not show, nor does the Veteran claim to have 
had any incapacitating episodes (periods of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician) at anytime during the pendency of this 
appeal.  Other than chronic pain, the objective medical evidence 
does not show any significant neurological impairment other than 
to the right leg (which is already assigned a separate rating), 
and the Veteran denied any bowel or bladder problems.  Thus, a 
rating in excess of 10 percent based on incapacitating episodes 
is not warranted.  

Because the Veteran has been assigned a separate evaluation for 
the neurological manifestations of his right leg associated with 
the low back disability, the claim for a higher evaluation for 
the right lower extremity will addressed as a separate matter 
below.  

Consideration must also be given to any functional impairment of 
the Veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2010).  

In this regard, the Board observes that under the Rating 
Schedule, the general rating formula provides that the rating 
criteria are to be applied with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Other than the Veteran's report 
of pain, there was no evidence of visible behavior or adequate 
pathology to suggest that any additional functional impairment 
was commensurate with the criteria necessary for an evaluation in 
excess of 10 percent.  

Moreover, the question of functional loss due to pain and other 
related factors was specifically addressed on the four VA 
examinations during the pendency of the appeal.  While the 
Veteran had pain and some decreased motion of the lumbar spine, 
the examiners found no additional functional limitation due to 
pain, fatigue, weakness, incoordination, or lack of endurance 
following repetitive use.  Further, there is no evidence of 
muscle spasm, weakness, or atrophy.  

The Court has held that, "a finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  As noted above, the VA 
examinations during the pendency of this appeal showed no muscle 
weakness, atrophy, or neurological impairments, and the range of 
motion demonstrated is specifically contemplated by the rating 
schedule.  In light of the clinical findings of record, the Board 
finds that an increased evaluation for the lumbar spine 
disability based on additional functional loss due to the factors 
set forth above are not demonstrated.  

Applying the appropriate diagnostic codes to the facts of this 
case, the objective assessment of the Veteran's present 
impairment from his low back disability does not suggest that he 
has sufficient symptoms so as to a warrant an evaluation in 
excess of 10 percent.  Accordingly, the Board finds that the 10 
percent evaluation assigned for the lumbar spine disability 
accurately depicts the severity of the condition since service 
connection was granted, and there is no basis for a higher staged 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Right Leg Radiculopathy

Initially, it should be noted that the Veteran was originally 
granted service connection for right hamstring pull and assigned 
a noncompensable evaluation by the RO in January 2006.  The 
Veteran was notified of this decision and did not appeal.  
Thereafter, a claim for an increased rating for the right leg 
disability was received from the Veteran in June 2008.  

In October 2008, the RO denied an increased (compensable) 
evaluation for the right leg (pulled hamstring) disability, and 
the Veteran subsequently perfected an appeal.  In March 2010, 
after review of the entire claims file and an examination of the 
Veteran, a VA physician concluded that the Veteran's right leg 
symptoms were, in fact, neurological manifestations associated 
with his degenerative disc disease of the lumbar spine and not 
due to a pulled hamstring muscle.  Based on the medical opinion 
and objective findings, the RO recharacterized the right leg 
disability to chronic radiculopathy of the right lower extremity 
associated with degenerative disc disease of the lumbar spine, 
and assigned a 10 percent evaluation under the rating code for 
diseases of the peripheral nerves; effective from June 12, 2008, 
the date of the Veteran's claim for increase.  

The Veteran's right lower extremity neurological symptoms are 
rated 10 percent disabling under DC 8520 for impairment of the 
sciatic nerve.  Incomplete paralysis of the sciatic nerve is 
rated 10 percent when mild, 20 percent when moderate, 40 percent 
when moderately severe, and 60 percent when severe with marked 
muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 (2010).  An 80 
percent rating is warranted for complete paralysis of the nerve 
when the foot dangles and drops and there is no active movement 
possible of the muscles below the knee, and flexion of the knee 
is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).  

Neurological conditions are to be evaluated based upon the 
impairment of motor, sensory, or mental functioning.  38 C.F.R. 
§ 4.120 (2010).    

In this case, the objective findings on all of the medical 
reports and examinations during the pendency of this appeal did 
not reflect more than mild neurological impairment.  Other than 
pain and a history of intermittent paresthesias, the Veteran 
denied any additional neurological symptoms involving his lower 
extremities when examined by VA during the pendency of this 
appeal.  Moreover, there was no objective evidence of associated 
weakness, sensory loss, or extremity muscle atrophy.  Sensation 
was intact in the lower extremities, straight leg raising was 
negative, and there was no bowel or bladder impairment noted on 
any of the VA examinations of record.  Based on the clinical and 
diagnostic evidence of record, the Board finds that the evidence 
does not show clinically significant symptoms compatible with 
sciatic neuropathy associated with the Veteran's low back 
disability commensurate with the criteria for "moderate" 
impairment so as to warrant a rating in excess of 10 percent at 
anytime during the pendency of this appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Left Foot Disability

Initially, it should be noted that the VA rating schedule does 
not provide a rating code specifically for plantar fasciitis.  In 
this case, the Veteran's left foot disability was initially 
assigned a noncompensable evaluation under DC 5276, for flatfeet.  
However, by rating action in March 2010, the RO assigned an 
increased rating to 10 percent for the left foot disability under 
DC 5310, by analogy to muscle injury of the foot (Muscle Group 
(MG) X).  

Under DC 5276, a noncompensable evaluation is assigned for mild 
symptoms relieved by built-up shoe or arch supports.  A 10 
percent evaluation is assigned for moderate symptoms with weight-
bearing line over or medial to the great toe, inward bowing of 
the tendo-Achilles, pain on manipulation and use of the feet, 
bilateral or unilateral.  Severe symptoms with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on use, 
characteristic callosities is rated 20 percent disabling when 
unilateral.  Pronounced symptoms with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances, is 
rated as 30 percent disabling where unilateral.  38 C.F.R. 
§ 4.71a, DC 5276.  

Under DC 5310, MG X governs movements of the forefoot and toes 
and propulsion thrust in walking.  The muscles of MG X are 
divided into two groups, the plantar and the dorsal muscles.  The 
muscles of the plantar aspect of the foot consist of (1) Flexor 
digitorum brevis; (2) abductor hallucis; (3) abductor digiti 
minimi. (4) quadratus plantae; (5) lumbricales; (6) flexor 
hallucis brevis; (7) adductor hallucis; (8) flexor digiti minimi 
brevis; (9) dorsal and plantar interossei.  Other important 
plantar structures are the plantar aponeurosis, long plantar and 
calcaneonavicular ligaments, tendon of posterior tibial, peroneus 
longus, and long flexors of the great and little toes.  Slight 
disability of the plantar muscles of MG X warrants a 
noncompensable rating; moderate muscle disability of the plantar 
muscles warrants a 10 percent rating; moderately severe muscle 
disability of the plantar muscle warrants a 20 percent rating; 
and severe muscle disability warrants a 30 percent rating.  

The muscles of the dorsal aspect of the foot consist of (1) the 
extensor hallucis brevis and (2) the extensor digitorium brevis.  
Other important dorsal structures are the cruciate, crural, 
deltoid, and other ligaments, as well as the tendons of long 
extensors of the toes and peronei muscles.  Slight disability of 
the dorsal muscles of MG X warrants a noncompensable rating; 
moderate muscle disability as well as moderately severe muscle 
disability of the dorsal muscles warrants a 10 percent rating; 
and severe muscle disability warrants a 20 percent rating.  The 
Note following DC 5310 provides that a minimum rating for through 
and through wound of the foot is 10 percent.  

At this point, it is not entirely clear why the RO assigned a 10 
percent rating for the Veteran's left foot disability under a 
muscle code which contemplates damage to a Muscle Group from a 
comminuted fracture or some type of projectile, such as, a 
gunshot or shell fragment wound.  Such injuries generally include 
entrance and exit wounds, loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  See 
38 C.F.R. § 4.56.  

Here, the Veteran does not claim, nor does the evidence of record 
show any such injury, or damage.  In any case, the evidence shows 
no muscle atrophy, loss of muscle substance or strength 
associated with his plantar fasciitis.  The findings on VA 
examinations in July 2008 and February and March 2010, showed the 
Veteran had a normal gait, good range of motion and no functional 
impairment of the left foot due to pain or on repetitive motion.  
The left arch was normal, there was no tenderness to palpation of 
the left foot, and no evidence of any abnormal findings such as 
swelling, corns, or calluses.  The Veteran's foot was not 
unstable, there was no evidence of any deformity or abnormal 
weightbearing, and the Achilles tendon was in proper alignment.  
In fact, on the most recent VA examination in March 2010, the 
examiner indicated that the Veteran's left foot was virtually 
asymptomatic, except for some pain and fatigue at the end of the 
day.  Thus, an evaluation in excess of 10 percent under DC 5310 
is not warranted.  

In order to receive a schedular evaluation greater than the 10 
percent currently assigned for the left foot, the disability 
picture would need to approximate a finding of moderately severe 
foot injury (DC 5284); moderately severe malunion or nonunion of 
the tarsal or metatarsal bones (DC 5283); severe manifestations 
of flatfoot involving objective evidence of marked deformity, 
pain on manipulation and use accentuated, swelling on use and 
characteristic callosities (DC 5276); or claw foot with all toes 
tending to dorsiflexion, limitation of dorsiflexion at the ankle 
to right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads (DC 5278).  

Applying the appropriate Diagnostic Codes to the facts of this 
case, the objective assessment of the Veteran's impairment from 
his left foot disability does not suggest that he had sufficient 
symptoms so as to a warrant an evaluation in excess of 10 percent 
at any time during the pendency of this appeal.  Accordingly, the 
Board finds that the Veteran's left foot disability is not 
manifested by the objective findings necessary for an increased 
evaluation under the provisions of § 4.56 or the criteria of DC 
5276 or any other provision of the rating code for evaluating a 
foot disability.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, while the Veteran has some pain and fatigue in 
his left foot at the end of the day, he did not demonstrate any 
additional functional impairment at anytime during the pendency 
of this appeal.  When examined by VA in July 2008, the Veteran 
reported that he had some relief with his orthotics and did not 
miss anytime at work because of foot pain.  Moreover, there was 
no evidence of painful motion, edema, weakness, instability or 
tenderness.  On the most recent VA examination in March 2010, the 
examiner indicated that there was no limitation on standing or 
walking, and the Veteran reported that his new orthotics were 
very effective.  In sum, the evidence of record does not show any 
additional functional impairment in the left foot commensurate 
with the criteria for an evaluation in excess of the 10 percent 
rating currently assigned.  

As indicated above, "a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there was no 
objective evidence of any additional functional loss of use due 
to pain or on repetitive use to the degree necessary for the 
assignment of a higher evaluation.  

The percentage ratings in VA's Schedule for Rating Disabilities 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such disabilities 
and their residual conditions in civil occupations.  38 C.F.R. 
§ 4.1 (2010).  As there is no objective evidence of any 
functional loss of use due to pain, on repetitive use, or on 
flare-ups, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not provide a basis for a higher rating.  

Applying all of the appropriate diagnostic codes to the facts of 
this case, the objective assessment of the Veteran's present 
impairment of the left foot disability does not suggest that he 
has sufficient symptoms so as to warrant an evaluation in excess 
of 10 percent at any time during the pendency of this appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2010).  In this case, the Board finds that the 
manifestations of the Veteran's low back, right leg and left foot 
disabilities are consistent with the schedular criteria, and 
there is no objective evidence that any manifestations related to 
his service-connected disabilities are unusual or exceptional.  
In view of this, referral of this case for extraschedular 
consideration is not in order.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).  


ORDER

An increased evaluation for degenerative joint disease of the 
lumbar spine is denied.  

An increased evaluation for chronic radiculopathy of the right 
lower extremity is denied.  

An increased evaluation for plantar fasciitis of the left foot is 
denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


